LETTS, Chief Judge,
concurring in part and dissenting in part.
I agree the trial court should have awarded permanent alimony, but I cannot find an abuse of discretion in failing to grant attorney’s fees to the wife.
Depending on how much the house sells for, the wife will receive between seventy *735and eighty thousand dollars as her one-half share thereof. Thus, she can hardly be said to be without financial resource. True, the house is as yet unsold, but the time is now ripe for that sale under the trial judge’s order.